Citation Nr: 0423257	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-21 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1975 and 
unconfirmed service in the Army National Guard and Air Force 
Reserves until his retirement in June 1995.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2000 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.

Unfortunately, further development is required regarding the 
veteran's claims of entitlement to service connection for 
PTSD, tinnitus, and sinusitis before actually deciding these 
claims.  So, for the reasons explained below, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part concerning these 
claims.  The Board, however, will issue a decision in 
response to the veteran's claim of entitlement to service 
connection for a right eye disorder.

In addition, in a December 2003 statement, the veteran raised 
additional claims for service connection for scars on his 
left hand and right upper leg, as residuals of an injury 
purportedly sustained around June/July 1972 while in basic 
training at Ft. Jackson, SC.  These additional claims, 
however, are not currently before the Board.  
See 38 C.F.R. § 20.200 (2003).  So they are referred to the 
RO for appropriate development and consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for a right eye 
disorder, apprised of whose responsibility-his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a right eye disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's right eye disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2003 
rating decision appealed and the July 2003 statement of the 
case, as well as the October 2003 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the October 
2003 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  That type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was afforded a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board in March 2004 and 
invited to submit additional supporting evidence.  Also, he 
was provided several other opportunities to submit additional 
evidence in support of his claim - including following the 
RO's October 2003 VCAA letter.  Some of the additional 
evidence submitted since his hearing concerns his right eye, 
including insofar as the vision in it.  He waived his right 
to have this additional evidence initially considered by the 
RO.  See the April 26, 2004, statement from his now 
accredited representative, Veterans of Foreign Wars of the 
United States (VFW).  See also a more recent July 22, 2004, 
statement from the representative.  There is no indication 
that other evidence, specifically pertaining to the claim 
concerning the right eye disorder, needs to be obtained.  So 
the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  See, too, VAOPGCPREC 7-2004 
(July 16, 2004) further discussing these requirements cited 
in Pelegrini II.  The Pelegrini II Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an October 2003 letter.  That letter 
was sent after the initial adjudication of his claim in 
February 2003.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the October 2003 VCAA notice was provided 
before the veteran's March 2004 hearing and before his appeal 
was certified to the Board for adjudication, he already has 
been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Moreover, during the hearing, the undersigned VLJ 
of the Board further explained the duties to notify and 
assist mandated by the VCAA.  See the transcript of the 
proceeding beginning on page 22 and continuing for several 
pages thereafter.  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2003 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA); see also 
Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 
(Ivers, J., dissenting).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of October 2003, the veteran 
was informed that he had up to one year to submit evidence.  
It has not quite been one year since that letter but, as 
indicated, the veteran already has submitted additional 
medical evidence in response to his October 2003 VCAA letter, 
including following his March 2004 hearing.  Regardless, 
though, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions that are chronic, 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, and VA 
medical records.

May 1972 and May 1976 Reports of Medical History indicate 
that the veteran denied experiencing eye trouble.   He denied 
wearing glasses or contact lenses and related that he had 
vision in both eyes.  The May 1972, March 1975, and May 1976 
Reports of Medical Examination stated that clinical 
evaluation of the veteran's eyes was normal, and that his 
distance vision was 20/20 bilaterally.

July 1977 and April 1979 Reports of Medical History indicates 
that the veteran reported that he was in good health and that 
he denied experiencing eye trouble.  He also denied wearing 
glasses or contact lenses and related that he had vision in 
both eyes.  The contemporaneous Reports of Medical 
Examination indicates that the veteran's distance and near 
vision was 20/20 bilaterally and that clinical evaluation of 
his eyes was normal.

October 1981 and February 1982 Reports of Medical History 
indicates that the veteran denied experiencing eye trouble.   
He denied wearing glasses or contact lenses and related that 
he had vision in both eyes.  The October 1981 Report of 
Medical Examination stated that clinical evaluation of the 
veteran's eyes was normal.  His vision was noted as 20/20 
bilaterally for both near and distance.  

The May 1984, October 1988, and September 1992 Reports of 
Medical History indicate that the veteran denied experiencing 
eye trouble.  He denied wearing glasses or contact lenses and 
related that he had vision in both eyes.  The contemporaneous 
Reports of Medical Examination showed normal clinical 
evaluation of the eyes.  His vision in 1984 and 1988 was 
20/20 bilaterally for both near and distance vision and his 
field of vision was normal.  In 1992, the veteran's distance 
vision was 20/15 right and 20/20 left and his near vision was 
20/200 bilaterally. 

The veteran's November 1994 Report of Medical History 
indicates that the veteran reported that he was in good 
health and denied experiencing eye trouble.  He denied 
wearing glasses or contact lenses and reported that he had 
vision in both eyes.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluation of the 
veteran's eyes was normal.  His distance vision was 20/17 in 
the right eye and 20/20 in the left eye.  His near vision was 
20/70 in the right eye and 20/200 in the left eye, corrected 
to 20/20 bilaterally.

A February 1997 note from United Optical states that a long 
history of sinus problems can cause poor vision.

An August 1999 VA treatment note indicates that, upon 
examination, the veteran's eyes were normal.

In October 1999, the veteran was seen for a routine eye 
examination.  He complained of itchy eyes.  Following the 
examination, the veteran was diagnosed with refractive error 
and dry eyes.

In August 2000, the veteran received a routine eye 
examination at the VA.  He complained that he had light 
sensitivity and that he wanted tinted glasses.  
The impression was refractive error and dry eyes.  

An April 2003 VA medical record states that the veteran had 
refractive error and mild retinal pigment epithelium changes.

The veteran testified before the undersigned VLJ at a hearing 
in March 2004.  According to the transcript, the veteran said 
he began having problems with his eyes after a working on the 
rifle range.  According to him, the shells would poke him in 
the right eye or just outside the eye.  He stated that he 
also had a training period in a gas chamber, wherein his eyes 
would be constantly watering and he would be rubbing them, 
making his eyes more irritated.  He testified that he 
eventually required reading glasses, but that there was no 
particular incident requiring him to receive immediate 
medical attention.  He stated that he saw a doctor while he 
was in the Reserves and that he would need to wear glasses.  
He said that he was prescribed a pair that "would fit [his] 
eyes" and that were a "special pair [for when he was] 
dealing with the gas chamber."  He also acknowledged that 
none of his treating physicians has indicated that any of the 
incidents on the rifle range or in the gas chamber were 
responsible for his loss of vision in the right eye.  He 
further testified that, following his Reserve service, he had 
examinations at the VA hospital and received prescription 
glasses, but that the physicians attributed the vision loss 
to age and training in the military.

There is no persuasive medical nexus evidence of record 
indicating the veteran's right eye disorder was incurred 
during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  While 
the Board acknowledges the veteran had decreased vision 
during his Reserve service, the medical evidence of record 
clearly indicates that his decreased vision was due to 
refractive error.  And refractive error is considered a 
congenital or developmental defect, so it is not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9.  See, too, Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The only possible exception is if 
there is probative evidence of additional disability due to 
aggravation by superimposed disease or injury, which 
unfortunately there is none.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 
(July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999)



Likewise, the veteran's dry eyes and retinal pigment 
epithelium changes, diagnosed contemporaneous to his 
refractive error, have not been associated with his active 
military service or even his Reserve service.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Hence, there is no etiological basis for linking this to his 
military service, either.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

So, in short, the only evidence portending that the veteran's 
right eye disorder is in any way related to his service in 
the military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his right eye disorder, his claim of entitlement to service 
connection must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for a right eye disorder is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish the 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but his alleged stressor is not combat 
related, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki at 98.

A review of the official military documentation contained in 
the veteran's claims file is unremarkable for evidence that 
he engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  Service personnel records 
show that he served as a motor transport operator and food 
service specialist.  His service records do not show that he 
was awarded any medals or commendations denoting combat.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  Thus, as there is no 
evidence of combat status, official service records or other 
credible supporting evidence must objectively verify his 
stressors.  See Cohen at 142.  See also Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996). 

With regard to PTSD claims based on a personal/sexual assault 
in service, evidence from sources other than the veteran's 
service records may be used to corroborate his account of the 
stressor incident, such as:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).



Here, the veteran has claimed in various statements and in a 
response to a VA questionnaire, as well as during his March 
2004 hearing, that the stressful events during his service 
included an attempted sexual assault, a wrongful arrest by 
civilian authorities while serving in Germany, witnessing a 
fellow soldier get injured when he got caught between two 
tanks, and working in the mortuary at Dover Air Force Base 
during the Persian Gulf War.  However, although the RO 
obtained some of his personnel records for his 1972 to 1975 
period of service, the RO has not yet made a request for 
information regarding his assignments and his unit's history 
from the National Personnel Records Center (NPRC) or the 
United States Armed Services Center for Unit Records Research 
(USASCURR) with the specificity required to verify his 
purported stressors.  Likewise, the RO has not yet informed 
him that evidence from sources other than his service records 
or evidence of behavior changes may constitute credible 
supporting evidence of his personal assault and did not 
provide the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.

The RO also has not yet verified all of the veteran's periods 
of service, including his time spent on active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Reserves following his May 1972 to May 1975 period of 
active service in the military.  He has reported having 
served in the Reserves from May 1975 to June 1995, a span of 
more than 20 years, but there is insufficient confirmation of 
this - especially insofar as his service in the Reserves.  
And it does not appear the RO attempted to verify all of his 
service.  Even if, per chance, the RO made a reasonable 
effort to obtain his service personnel and medical records, 
but these records were unavailable, there is no indication 
they do not exist or that further attempts to obtain them 
would be futile.  See 38 U.S.C.A. § 5103A(b).  As such, since 
the Board is unable to verify all of the veteran's periods of 
service, including while on ACDUTRA and INACDUTRA, the Board 
cannot fairly adjudicate his remaining claims.



As for his tinnitus, the veteran testified during his March 
2004 hearing before the undersigned VLJ of the Board that he 
did not seek medical attention for this condition while on 
active duty, although he began experiencing it in the early 
1980s, and that he brought it to the attention of his 
commander and was reassigned.  He also stated that he went to 
the VA Medical Center (VAMC) in Washington, DC, after he got 
out of service for treatment of his tinnitus.  As VA has a 
duty to request all available and relevant records from 
Federal agencies, including service personnel records, a 
search must be made for any additional service personnel and 
medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Moreover, the veteran has not yet been afforded a VA 
examination in connection with his claim of entitlement to 
service connection for sinusitis.  With regards to this 
claim, his service medical records, dated February 1982 
through February 1995, show that he was treated for common 
colds, upper respiratory infections, and nasal/sinus 
congestion.  Similarly, his VA medical records show that, 
since retiring from the Reserves, he has received treatment 
for allergic rhinitis, sinusitis, and upper respiratory 
infections.  And the report of a February 1998 X-ray 
indicates that he reported a history of chronic sinusitis, 
which was confirmed by radiology.  As such, an examination is 
needed to confirm whether he still has a sinus disorder and, 
if he does, whether it is causally or etiologically related 
to his service in the military.

Further, the Board observes that the veteran also was not 
afforded a VA examination in connection with his claim of 
entitlement to service connection for PTSD.  So a causal link 
has not yet been established between his current symptoms and 
a claimed stressor; indeed, the medical evidence currently of 
record is conflicting as to whether he even has PTSD.  See 
38 C.F.R. § 3.304(f).  He has been assessed as having 
symptoms consistent with PTSD, however.  VA medical records 
show diagnoses of PTSD, and an April 2000 psychiatric report 
from a VA provider indicated the veteran had "a severe case 
of PTSD."  Nonetheless, his treating mental health care 
providers did not indicate what evidence of record supported 
this diagnosis, including how the DSM-IV criteria and 
symptoms were met.

Other VA medical records indicate the veteran is 
participating in an anger management course.  So it is 
presently unclear exactly what psychiatric disorders he has.  
Accordingly, he should be provided a VA psychiatric 
examination to obtain a medical opinion indicating whether he 
has PTSD that is causally or etiologically related to his 
service.

These VA medical examinations are being requested as required 
by 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Have the VFW submit a signed VA Form 
21-22 designating this service 
organization as the veteran's accredited 
representative in this appeal.  (Note:  
the current representative is still 
listed as the DAV, although the veteran 
indicated during his March 2004 hearing 
that VFW is his representative, instead, 
but we still need written confirmation of 
this as fact.).

2.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to service connection for 
tinnitus, sinusitis, and PTSD, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning these claims.  See 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  (Note:  a VCAA letter 
already has been sent on October 9, 2003, 
concerning these and other claims, but 
ensure that letter satisfies the VCAA 
requirements cited in Pelegrini II).

3.  Obtain the complete records of the 
veteran's treatment at the VA audiology 
clinic in Washington, DC from June 1995 
to the present.

4.  Request that the veteran complete and 
submit all required forms so that the 
service department can obtain or, if 
necessary, reconstruct his service 
personnel records, including all DD Form 
214s.  Also request that he provide a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged stressors.  Ask 
that he provide the specifics of the 
purported events, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.



5.  Request the veteran's service 
personnel records and submit his 
completed forms for processing to 
the appropriate federal agencies, 
including the National Archives and 
Records Administration (NARA), the NPRC, 
and the Defense Personnel Records Imaging 
System.  These agencies also should be 
requested to furnish the unit history for 
the unit the veteran was assigned to.  If 
no additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

6.  With the information provided by the 
veteran, review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared regardless 
of whether the veteran provides an 
additional statement, as requested above.  
Send this summary and a copy of his DD 
Form 214 and all associated service 
documents to the USASCURR at 7798 Cissna 
Road, Springfield, Virginia 22150.  
The USASCURR should be requested to 
provide any additional information that 
might corroborate his alleged stressors.  

7.  Following the receipt of a response 
from the USASCURR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).



8.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD.  

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.



9.  Also schedule an appropriate VA 
examination to determine the nature, 
severity, and etiology of the veteran's 
sinusitis, if any.  Review all relevant 
evidence in the claims file to assist in 
making this determination, including a 
complete copy of this remand.  Conduct 
all diagnostic testing and evaluation 
needed to make these determinations.  
The examiner is then requested to 
indicate whether the veteran currently 
has a sinus disorder.  If he does, the 
examiner should also indicate whether it 
is at least as likely as not that the 
veteran's sinus disorder is causally or 
etiologically related to his service in 
the military, taking into consideration 
his medical, occupational, and 
recreational history prior to and since 
his active service.  The examiner should 
discuss the rationale of the opinion.  If 
an opinion cannot be provided without 
resorting to pure speculation, please 
indicate this in the report.

10.  Then readjudicate the veteran's 
claims for service connection for PTSD, 
sinusitis, and tinnitus in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



